Case 20-67575-jwc          Doc 35      Filed 02/26/21 Entered 02/26/21 18:35:23                 Desc Main
                                       Document      Page 1 of 8


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

  In Re:                                                     CHAPTER 13

  DENISE LAWSON SERKEDAKIS and                               CASE NO. 20-67575 - JWC
  WILLIAM CONSTANTINE SERKEDAKIS,
                        Debtors.


  U.S. BANK NATIONAL ASSOCIATION,
  NOT IN ITS INDIVIDUAL CAPACITY BUT
  SOLELY AS TRUSTEE FOR THE CIM                              CONTESTED MATTER*
  TRUST 2018-R6 MORTGAGE-BACK
  NOTES, SERIES 2018-R6, ITS SUCCESSORS
  OR ASSIGNS,

                                   Movant,

  V.

  DENISE LAWSON SERKEDAKIS and
  WILLIAM CONSTANTINE SERKEDAKIS,
  Debtors
  NANCY J. WHALEY, Chapter 13 Trustee,

                                   Respondents.

“Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.” http://www.ganb.uscourts.gov/important-information-regarding-court-operations-during-covid-19-outbreak

                              NOTICE OF ASSIGNMENT OF HEARING

        PLEASE TAKE NOTICE that U.S. Bank National Association, not in its individual capacity

but solely as Trustee for the CIM Trust 2018-R6 Mortgage-Back Notes, Series 2018-R6, has filed

a Motion for Relief from Stay and related papers with the Court seeking an order granting relief from the

automatic stay.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion for

Relief from Stay in United States Bankruptcy Courthouse, Richard B. Russell Federal Building, 75

Ted Turner Drive, SW, Atlanta, GA 30303, Courtroom 1203 at 10:30 A.M. on March 23, 2021. Your
Case 20-67575-jwc         Doc 35         Filed 02/26/21 Entered 02/26/21 18:35:23              Desc Main
                                         Document      Page 2 of 8


rights may be affected by the Court's ruling on these pleadings. You should read these papers carefully and

discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one.) If you do not want the Court to grant the relief sought in these pleadings, or

if you want the Court to consider your views, then you and/or your attorney must attend the hearing. You

may file a written response to the pleading with the Clerk at the address stated below, but you are not

required to do so. If you file a written response, you must attach a certificate stating when, how and on

whom (including addresses) you served the response. Mail or deliver your response so that it is received

by the Clerk at least two business days before the hearing. The address for the Clerk's Office is: United

States Bankruptcy Courthouse, Richard B. Russell Federal Building, 75 Ted Turner Drive, SW, Room

1340, Atlanta, GA 30303. You must also mail a copy of your response to the undersigned at the address

stated below.

        In the event a hearing cannot be held within thirty (30) days from the filing of said Motion, as

required by 11 U.S.C. Section 362, Movant, by and through counsel, waives this requirement and agrees to

the next earliest possible date, as evidenced by the signature below. If a final decision is not rendered by

the Court within sixty (60) days of the date of the request, Movant waives the requirement that a final

decision be issued within that period.

        The undersigned consents to the automatic stay remaining in effect with respect to Movant until

the court orders otherwise.


Date: February 26, 2021                                   Logs Legal Group, LLP

                                                          /s/ Lucretia L. Scruggs
                                                          Lucretia L. Scruggs
                                                          Georgia Bar No. 371008
                                                          211 Perimeter Center Parkway, NE
                                                          Suite 300
                                                          Atlanta, GA 30346
                                                          Phone: 770-220-2535
                                                          Fax: 770-220-2665
                                                          lscruggs@logs.com
Case 20-67575-jwc       Doc 35    Filed 02/26/21 Entered 02/26/21 18:35:23             Desc Main
                                  Document      Page 3 of 8



                        UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 In Re:                                               CHAPTER 13

 DENISE LAWSON SERKEDAKIS and                         CASE NO. 20-67575 - JWC
 WILLIAM CONSTANTINE
 SERKEDAKIS,
                     Debtors.


 U.S. BANK NATIONAL ASSOCIATION,
 NOT IN ITS INDIVIDUAL CAPACITY
 BUT SOLELY AS TRUSTEE FOR THE                        CONTESTED MATTER*
 CIM TRUST 2018-R6 MORTGAGE-
 BACK NOTES, SERIES 2018-R6, ITS
 SUCCESSORS OR ASSIGNS,

                               Movant,

 V.

 DENISE LAWSON SERKEDAKIS and
 WILLIAM CONSTANTINE
 SERKEDAKIS, Debtors
 NANCY J. WHALEY, Chapter 13 Trustee,

                               Respondents.


                           MOTION FOR RELIEF FROM STAY

       COMES NOW U.S. Bank National Association, not in its individual capacity but solely as

Trustee for the CIM Trust 2018-R6 Mortgage-Back Notes, Series 2018-R6, its successors or

assigns, ("Movant"), by and through its undersigned counsel, and alleges as follows:

                                                1.

       The Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362(d) FRBP 4001(a),

and the various other applicable provisions of the United States Bankruptcy Code, Federal Rules

of Bankruptcy Procedure, and the laws of the United States of America.
Case 20-67575-jwc        Doc 35     Filed 02/26/21 Entered 02/26/21 18:35:23          Desc Main
                                    Document      Page 4 of 8



                                                   2.

       Denise Lawson Serkedakis and William Constantine Serkedakis (hereinafter "Debtors")

filed this proceeding under Chapter 13 of the Bankruptcy Code on June 26, 2020 and remain in

possession of the subject property under a plan of arrangement to be confirmed by this Court.

                                                   3.

       Movant is the holder or servicer of a loan secured by certain real property now or formerly

known as 3629 Lakeshore Dr, Smyrna, GA 30082, in Cobb County, GA. Copies of the Deed of

Trust and Assignments (if applicable) are attached hereto as Exhibit “A”. A copy of the Note is

attached hereto as Exhibit “B”.

                                                   4.

       Nationstar Mortgage LLC d/b/a Mr. Cooper directly or through an agent, has possession

of the promissory note and held the note at the time of filing of the Movant’s Motion for Relief

from Stay. The promissory note has been duly endorsed. Attached are redacted copies of any

documents that support the claim, such as promissory notes, purchase order, invoices, itemized

statements of running accounts, contracts, judgments, mortgages, and security agreements in

support of right to seek a lift of the automatic stay and foreclose if necessary.

                                                   5.

       Movant alleges that the Debtors are in default to Movant under the terms of the loan

documents, having failed to make certain post-petition mortgage payments that have come due.

As of January 22, 2021, the estimated post-petition deficiency is $2,848.60 and consists of the

December 1, 2020 through January 1, 2021 payments at $934.48 each, attorney fees and costs in

the amount of $1,038.00, less the suspense balance in the amount of $58.36. An additional
Case 20-67575-jwc        Doc 35     Filed 02/26/21 Entered 02/26/21 18:35:23             Desc Main
                                    Document      Page 5 of 8



payment will come due February 1, 2021 and on the first day of each month thereafter until the

loan is paid in full.

                                                   6.

         As of January 22, 2021, current unpaid principal balance due under the loan document is

$149,579.35. According to the Debtor’s Schedule A/B, the property is currently valued at

$225,515.00.

                                                   7.

         Based upon the foregoing facts, there is a lack of adequate protection in the subject

property. Movant shows that good cause exists to grant relief from the automatic stay of 11 U.S.C.

§ 362.

                                                   8.

         Movant has incurred attorney’s fees and cost as a result of filing this motion. These fees

and cost are recoverable pursuant to the loan documents, and Movant seeks leave to recover these

fees and costs under the remedies available therein.

                                                   9.

         Movant requests that upon entry of an Order granting relief from the automatic stay of

Section 362 said Order also instruct the Chapter 13 Trustee to cease disbursements on Movants’

Proof of Claim.

         WHEREFORE, Movant respectfully requests:

                a) That the automatic stay under 11 U.S.C. § 362 be modified to allow Movant to

                    pursue state remedies to protect its security interest in the Property, including,

                    but not limited to, effectuating a foreclosure sale and gaining possession of the

                    Property; to contact the Debtor via telephone or written correspondence to
Case 20-67575-jwc      Doc 35    Filed 02/26/21 Entered 02/26/21 18:35:23             Desc Main
                                 Document      Page 6 of 8



                 discuss potential loan workout or loss mitigation opportunities; and to perform

                 property preservation as appropriate;

              b) That Movant's attorney's fees and costs incurred in filing and prosecuting this

                 Motion be recoverable as pursuant to the loan documents and remedies

                 available therein;

              c) That the fourteen (14) day stay of Bankruptcy Rule 4001(a)(3) be waived;

              d) That Movant be permitted to offer and provide Debtor with information

                 regarding a potential forbearance agreement, loan modification, refinance

                 agreement, or other loan workout/loss mitigation agreement, and to enter into

                 such an agreement with Debtor;

              e) Movant prays, that in the event of an Order granting relief from the automatic

                 stay of Section 362 said Order also instruct the Chapter 13 Trustee to cease

                 disbursements on Movant’s Proof of Claim.

              f) For such other and further relief the Court deems just and proper.


Date: February 26, 2021                            Logs Legal Group, LLP

                                                   /s/ Lucretia L. Scruggs
                                                   Lucretia L. Scruggs
                                                   Georgia Bar No. 371008
                                                   211 Perimeter Center Parkway, NE
                                                   Suite 300
                                                   Atlanta, GA 30346
                                                   Phone: 770-220-2535
                                                   Fax: 770-220-2665
                                                   lscruggs@logs.com
   Case 20-67575-jwc       Doc 35       Filed 02/26/21 Entered 02/26/21 18:35:23      Desc Main
                                        Document      Page 7 of 8




                                    CERTIFICATE OF SERVICE


       The undersigned certifies that on 26th day of February 2021, a copy of the foregoing Notice of

Assignment of Hearing was served, together with a copy of the Motion for Relief from Stay was caused

to be served upon the following:


Via CM/ECF Electronic Notice

Vince Capomacchia
The Semrad Law Firm, LLC
235 Peachtree Street NE
Suite 300
Atlanta, GA 30346
vcapomacchia@semradlaw.com, ganb.courtview@SLFCourtview.com

Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303
ecf@njwtrustee.com

Via First Class Mail, Postage Prepaid

Debtor
Denise Lawson Serkedakis
3629 Lakeshore Dr Sw
Smyrna, GA 30082

Debtor
William Constantine Serkedakis
3629 Lakeshore Dr SW
Smyrna, GA 30082
Case 20-67575-jwc   Doc 35   Filed 02/26/21 Entered 02/26/21 18:35:23      Desc Main
                             Document      Page 8 of 8

                                        Logs Legal Group, LLP

                                        /s/ Lucretia L. Scruggs
                                        Lucretia L. Scruggs
                                        Georgia Bar No. 371008
                                        211 Perimeter Center Parkway, NE
                                        Suite 300
                                        Atlanta, GA 30346
                                        Phone: 770-220-2535
                                        Fax: 770-220-2665
                                        lscruggs@logs.com
